department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date sep person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court uil certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated october 20xx is hereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 of the irc effective january 20xx our adverse determination was made for the following reasons you have not established that you are organized and operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes as required by treas reg section dollar_figure i c - i c and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to provide information and documents to repeated reasonable requests to allow the internal_revenue_service to examine your receipts expenditures or activities the code sections i and a as such you failed to meet the operational requirements for continued exemption under sec_501 of the code and sec_1 c -l a d as required by contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours unmauae deoke maria hooke director exempt_organizations examinations enclosures publication co department of the treasury internal_revenue_service i rs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact d number contact numbers telephone fax number manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely wiause teeta director eo examinations letter rev catalog number 34809f enclosures report of examination form_6018 form 4621-a copy of form 1023ez copy of determination_letter dated publication publication letter rev catalog number 34809f form_886 a department of the treasury - internal_revenue_service explanation of items name of ‘taxpayer 20xx schedule no or exhibit year period ended date of notice april 20xx report issues whether exemption from federal_income_tax under sec_501 of the internal_revenue_code continues to qualify for facts the organization failed to respond to the internal_revenue_service attempts to obtain information to perform an examination of the december 20xx tax_year the organization received their approval for tax exemption on october 20xx with the effective date of september 20xx the organization was established for the purpose of providing charitable services to children and youth exhibit a below provides a list of the internal_revenue_service correspondence or phone contacts made to organization provide information pertaining to your audit for the december 20xx tax_year requesting that summary of exhibit a contact type correspondence sent phone contact date sent certified mail sent or date called 20xx certified receipt form_3811 receipt signed date or phone response signed receipt received 01-29-20xx signature not legible letter phone call 20xx phone call called phone number phone number is no longer active listed on form1023-ez 20xx letter information_document_request idr publication address of record identified phone number 20xx for president director number found in google search of white pages not active phone number for not active phone number for new updated address located on enmod department of the treasury - internal_revenue_service phone call accruint research received signed receipt 3-6-20xx certified receipt certified letter form 886-a rev form_3811 page -1- form_886 a department of the treasury - internal_revenue_service name of taxpayer 20xx explanation of items schedule no or exhibit year period ended 3-23-20xx signature certified letter letter sent with draft report 886-a certified receipt form_3811 revenue service correspondence for information pertaining to the examination for the december 20xx tax period has failed to respond to the internal c law sec_501 requires tax exempt entities be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition reg c -1 a in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 form 886-arev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer 20xx schedule no or exhibit year period ended revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government’s position in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax several attempts have been made to contact the organization attempts were made by certified mail letter with idr was sent to original address on record on january 20xx and letter 3844-a with copy of letter and idr was sent to updated address of record on march 20xx certified receipts were signed documenting letters were delivered but no reply was received from numerous attempts were made to find good working phone numbers for or for the president director active numbers were found several attempts to contact the organizations have been made by certified letter with no response or treasurer director no attempts to find working phone numbers have been exhausted organization’s position not known at this time conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 furthermore the organization has failed to establish that it continues to qualify for tax exempt status accordingly the organization's exempt status is revoked effective january 20xx form s u s_corporation income_tax return should be filed for the tax periods ending on or after december 20xx form 886-a crev department of the treasury - internal_revenue_service page -3-
